Name: Decision of the EEA Joint Committee No 84/97 of 12 November 1997 amending Annex XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: competition;  European Union law;  European construction
 Date Published: 1998-06-04

 4.6.1998 EN Official Journal of the European Communities L 160/42 DECISION OF THE EEA JOINT COMMITTEE No 84/97 of 12 November 1997 amending Annex XIV (Competition) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIV to the Agreement was amended by Decision of the EEA Joint Committee No 12/97 (1); Whereas Commission Regulations (EEC) No 1983/83 (2) and (EEC) No 1984/83 (3) of 22 June 1983 on the application of Article 85(3) of the EC Treaty to categories of exclusive distribution and exclusive purchasing agreements respectively, are already part of the Agreement; Whereas, however, as the period of validity of Regulations (EEC) No 1983/83 and (EEC) No 1984/83 expires on 31 December 1997, the Commission has decided to amend the Regulations by extending their period of validity until 31 December 1999; Whereas, in order to maintain legal certainty of undertakings and a homogeneous European Economic Area, Commission Regulation (EC) No 1582/97 of 30 July 1997 amending Regulations (EEC) No 1983/83 and (EEC) No 1984/83 on the application of Article 85(3) of the Treaty to categories of exclusive distribution agreements and exclusive purchasing agreements respectively (4), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Point 2 (Commission Regulation (EEC) No 1983/83) of Annex XIV to the Agreement shall be amended as follows: 1. The following indent shall be added:  397 R 1582: Commission Regulation (EC) No 1582/97 of 30 July 1997 (OJ L 214, 6.8.1997, p. 27). 2. Adaptation (e) shall be deleted. Article 2 Point 3 (Commission Regulation (EEC) No 1984/83) of Annex XIV to the Agreement shall be amended as follows: 1. The following indent shall be added:  397 R 1582: Commission Regulation (EC) No 1582/97 of 30 July 1997 (OJ L 214, 6.8.1997, p. 27). 2. Adaptation (e) shall be deleted. Article 3 The texts of Commission Regulation (EC) No 1582/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 13 November 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 12 November 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 182, 10. 7. 1997, p. 42. (2) OJ L 173, 30. 6. 1983, p. 1. (3) OJ L 173, 30. 6. 1983, p. 5. (4) OJ L 214, 6. 8. 1997, p. 27.